Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the previous 112(a) rejection of claim 34 have been fully considered and are persuasive.  Applicant has amended claim 34 regarding the front-rear direction, such that Examiner has replaced the new matter rejection with a claim objection as it would pertain to the “length” of the tensile force provision body.  The previous 112(a) rejection of claim 34 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the previous 112(b) rejection of claim 21 have been fully considered and are persuasive.  Applicant has amended claim 21 to recite “to adjust a length of the tensile force provision unit” to obviate the issue.  The previous 112(b) rejection of claim 21 has been withdrawn. 

Applicant's arguments filed 11/22/2021 regarding the previous 112(b) rejections of claims 32 & 36 have been fully considered but they are not persuasive.
Applicant argues amendment to the claims addresses the 112(b) issues.
Examiner respectfully disagrees.  While Examiner agrees that the amendments technically address the previous issue, Examiner considers that the amendment(s) do not appear to be consistent .  

Claim Objections
Claim 21 objected to because of the following informalities:  on line 7, “by using a self-weight of the tensile force provision unit” should be “by using weight of the tensile force provision unit”.  Appropriate correction is required.
Claim 34 objected to because of the following informalities:  on line 3, “length of the tensile force provision body” should be “width of the tensile force provision body” to correspond with Applicant’s X2.  If Applicant disagrees with Examiner’s characterization, Examiner will consider further argument.  Appropriate correction is required.
Claim 40 objected to because of the following informalities:  on lines 3-4, “when viewed from” should be “when viewed along”.  If Applicant disagrees with Examiner’s characterization, Examiner will consider further argument.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air supply unit” in claim 21, “extension part” in claim 21, “fixing part” in claim 21, and “attachment and detachment part” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “air supply unit” in claim 21 to correspond with the following structure: a fan (see Applicant’s Figures 5-8, air supply unit 3.  [0045]).

Examiner has interpreted “extension part” in claim 21 to correspond with the following structure: an extendable member, such as a bar or rod (see Applicant’s Figures 5-8, extension parts 711 & 713.  [0087]-[0089]).

Examiner has interpreted “fixing part” in claim 21 to correspond with the following structure: a coupling clip/clamp, as understood from the structure/function of the disclosed fixing parts (see Applicant’s Figures 5-8, fixing parts 74 & 76.  [0093]-[0094]).

Examiner has interpreted “attachment and detachment part” in claim 26 to correspond with the following structure: male/female coupling connection (see Applicant’s Figures 5-8, attachment and detachment parts 91 & 93.  [0095]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 26-29, 31-36, 39-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 33, & 40 have been amended to reference a “width direction of the support body”.  Examiner’s best understanding is this is referencing a direction along the length of the tensile force provision body 71 (e.g. perpendicular to direction of width X2) (see Applicant’s Figures 6-8, support body 11, tensile force provision body 71, width X2).  Examiner is not clear why the “width direction” of the support body would be different from the width X2 of tensile force provision body 71? Clarification on how Applicant is defining “width”.    
Claim 32 recites “the extension part comprises: … a first extension member….a second extension member”.  This does not appear to correspond with Applicant’s disclosure (see Applicant’s Figures 6-8, first extension part 711, second extension part 713) (see MPEP 2173.03, "Correspondence 
Claim 36 recites “the fixing part comprises: … a first fixing member….a second fixing member”.  This does not appear to correspond with Applicant’s disclosure (see Applicant’s Figures 6-8, first fixing part 74, second fixing part 76) (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Applicant’s disclosure references two distinct extension parts.  The claim language is effectively relabeling each extension parts as “a first/second fixing member” and then referencing the collection as “a fixing part”.  

Allowable Subject Matter
Claims 21, 24, 26-29, 31-36, 39-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's laundry treatment apparatus, and more particularly, the tensile force provision unit.  Examiner considers the best prior art of record to be newly cited Hagen (US 3790043).  
Hagen teaches an apparatus for removing wrinkles using a hanger and telescopically-engaged rods (see Figures 1-3, hanger 26, telescopically engaged rods 30 & 32, spring clips 34 & 36, teeth 38, detent member 40).  Examiner had considered modifying Hagen using teachings of Levy as it would pertain to the air supply unit (fan) (see Levy's Figure 3, slots 9 & 10, fan 11, motor 13).  Examiner however, does not consider Hagen to teach the tensile force provision unit of claim 21, particularly the tensile force provision body receiving part which defines a recess to accommodate the tensile force provision body, and has a fixing part disposed thereon.  Hagen teaches clips 34 & 36, but Examiner did not identify interpretation or further modification of Hagen with which to suggest claim 21.    
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 21, 24, 26-29, 31-36, 39-40 would be allowed over the prior art of record (presuming the 112 issues are properly addressed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mangano (US 8028868) teaches a garment arrangement system using a hanger and weighted bar (see Figures 1-2, garment bar 100, weights 102, hanger 110, clips 120).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718